Twiss, J.:
This is an appeal from the third district court. Several errors are alleged to have been committed by the court during the trial, which was by jury, but we pass upon none of them, for the reason that the easels not properly here. Under the direction of the court there was a verdict for the plaintiff. The record shows that the appellant filed with the cleric of the district court a paper which, in terms, was a statement on motion for a new trial, but it was not signed when filed either by him or by any attorney or other person for him. After the time allowed by statute to file such statement had expired, and after motion was made by plaintiff to strike the same from the files because of such defect, the defendant’s attorney, McKnight, without leave of court or consent of the plaintiff, took the papers in the case, including the statement, from the clerk’s office, signed the statement, and then returned them all to the place from whence he took them. Neither the pages nor the lines of the statement were numbered. A copy of such paper before it was signed, left, with the plaintiff’s attorney, was the only attempt to make service of it upon the respondent.
In these respects there was a failure on the part of the appellant to comply with the clear and express requirements of the statute. As he elected to stand upon the record thus made rather than to move for leave to make at the proper time the necessary amendments, the court below committed no error in disregarding such statement, and in overruling the motion for a new trial.
By the acts of the defendant’s attorney in subtly taking the papers of the case from the clerk’s office and signing the statement, and thus returning it to the place he took it from, he merited and became entitled to the rebuke and censure of the court, rather than his client thereby to new and' enlarged rights in the case.
The judgment of the district court is affirmed.
Hunter, C. J., and Emerson, J., concurred.